Tilson, Judge:
When this appeal to reappraisement was called for a hearing counsel for the respective parties agreed that there had been included as a part of the appraised value an item of inland freight amounting to 35 krones, and that this item was so included in error.
I therefore find the proper dutiable foreign-market value of the merchandise covered by this appeal to be the value found by the appraiser, less inland freight in the sum of 35 krones, it being agreed that there was no higher export value. Judgment will be rendered accordingly.